DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 is objected to because of the following informalities:  On line 3, the phrase “over the a brim” is incorrect.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an attachment mechanism to attach the assisted perception module in claim 1-21, and a command and control interface to manage the incident by receiving and displaying the enhanced characterization images in claims 12-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8-9, 11, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 2006/0048286), and further in view of Szabo et al. (US 2015/0172545, hereinafter Szabo).
Regarding claim 1, Donato teaches an assisted perception module ([0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0013]: providing a helmet for surveillance of critical areas that is of the modular type and in which the components can be inserted in an integrated system that allows users to share a greater amount of information), comprising: 
an attachment mechanism (supporting structure or adaptor 65, fig. 6d) to attach the assisted perception module (mobile station) to an outside of a helmet ([0041]: The mobile stations … can be mounted on a helmet; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c; [0207]: a helmet provided with an anchoring device 65 is shown in greater detail in FIG. 6d); 
modular components (display means, communication means such as audio/video transmitter/receiver, video camera, fig. 6d) of the assisted perception module (mobile station; [0269]: stations comprising video cameras, display means and means for transmission/reception; [0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet, on vehicles such as cars, trucks, aircraft, on autonomous self-propelled robots, or on handheld portable systems; [0043]: The distinction into two blocks is purely an example; actually, every station is built according to a modular structure, in which the various components are removable and interchangeable in their arrangement, depending on the particular type of station in which they are mounted; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c; [0204]: The battery 37, the audio/video transmitter/receiver, the digital audio/video recorder (or alternatively a microcomputer) and any balancing weights, depending on the number of components that are present on the front support 65a, are mounted on the rear support; preferably, the communication means (designated by the reference numeral 66 in FIG. 6) are mounted on the rear support 65b; [0224]: display is integrated with a  support 170 and comprises, on two opposite side walls 172, respective guides 171. The guides 171 consist of linear slots, but it is equally possible to provide grooves or other guiding means capable of allowing a combined rotary and translational motion of the display 170 with respect to the peak 68 and the frame 163), comprising a front portion (display means comprising elements 170, 171, and 172, fig. 6d) and side portion (communication means mounted on the rear support 65b, fig. 6d), wherein the front portion is located over an eye of a user (fig. 6d; [0161]: Since the display is close to the eyes. in order to limit the negative effect of electromagnetic emission on the eyes, a screen (not shown in the figures) is optionally interposed which has an integrated mesh of conducting material that allows to limit the electromagnetic stress affecting the eyes of the user; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint), the modular components including: 
one or more sensors (video camera 169, fig. 6d) located in either the front portion or the side portion to collect information about an environment as sensor data ([0146]: According to what is shown in Fig. 4a, the video cameras 42 (IR) and 41 (VIS) are mounted on the station in perpendicular acquisition directions, while the video camera 43 (1 2) is mounted in an acquisition direction that lies at right angles to the plane on which the other two video cameras are arranged; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167); 
one or more processors (microcomputer) located in the side portion and coupled to the one or more sensors ([0204]: The battery 37, the audio/video transmitter/receiver, the digital audio/video recorder (or alternatively a microcomputer) and any balancing weights, depending on the number of components that are present on the front support 65a, are mounted on the rear support; preferably, the communication means (designated by the reference numeral 66 in FIG. 6) are mounted on the rear support 65b), wherein the one or more processors execute one or more assisted perception engines that process the sensor data from the one or more sensors into enhanced characterization data ([0094]: The input signals of the unit 31 are routed toward the various components of the electronic circuit. In the embodiment of FIG. 3a, the first video signal 34 is routed toward an amplifier block 38, which is connected to the PIP circuit 27, to the computer 36 and to the encoder 25a; [0095]: The unit 31 is further connected to the computer 36 in order to send the second video signal 35 directly to the computer 36 and to send the processed signal back to the unit 31 for local use; [0097]: Finally, the decoder 26a is connected both to the PIP circuit (in order to superimpose the received image and the image encoded in the first video signal 34) and to the computer 36 (in order to perform further processing). The PIP circuit 27 receives in input the PIP control signal 33 from the unit 31 and an additional control signal from the computer 36; [0098]: Finally, the computer 36, or as an alternative the PIP circuit, is connected to the image recording means 28a and 28b in order to store the first video signal 34 after the processing of the computer 36 or the video signal 27a that is output by the PIP circuit 27; the video signal passes through the digital recorder and is resent to the display located in the front part of the helmet; [0267]: integration allows a user provided with a UMTS terminal to use the information received from the surveillance system, allowing to identify escape routes in case of fire or disaster and to have communication messages regarding the actions to be taken. By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided); and 
one or more output devices (display 170) located in the front portion to electronically communicate the enhanced characterization data to the user ([0161]: Since the display is close to the eyes. in order to limit the negative effect of electromagnetic emission on the eyes, a screen (not shown in the figures) is optionally interposed which has an integrated mesh of conducting material that allows to limit the electromagnetic stress affecting the eyes of the user; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0217]: The display 170 can be connected directly to the video camera or, as an alternative, to an additional connector provided on the video camera supporting means 167; [0235]: The image received from the mobile station is displayed with a PIP system on the picture of one's own video camera, which is always present, as shown for example in FIG. 4d. This allows to never lose sight of what is in front of the user who is operating in emergency conditions, and to have additional information available, displayed with the picture-in-picture system and therefore superimposed on one's own picture), wherein at least one of the one or more output devices protrudes from the front portion of the housing in front of the user's eye (fig. 6d shows display 170 protrudes from the front portion in front of the user’s eye; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint).
However, Donato does not explicitly teach a housing to integrate modular components having a front portion and a side portion.
Szabo, related generally to situational awareness systems (abstract), teaches a housing to integrate modular components having a front portion (fig. 14, 1806) and a side portion (fig. 14,1804; Fig. 15 showing housing 1812 wrap around the helmet 1802; Fig. 14 showing flap 1806 being in the front of the housing; [0191]: helmet 1802... imaging modules 1804; [0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence, imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802; [0193]: flap structure 1806 may include a display such as a flip-down display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing of Szabo with the assisted perception module of Donato because such a system improves releasable attachment to a helmet ([0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence, imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802).
Regarding claim 4, Donato teaches wherein the attachment mechanism (supporting structure or adaptor 65 at 163b) is mounted to a top of the assisted perception module (mobile station comprising display means such as 170, 171 and 172 as shown in fig. 6d) in a side under mounting configuration such that the assisted perception module is positioned under a brim (element 68, fig. 6d; [0208]: peak 68; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a, 6d; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65a, so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 5, Donato teaches wherein the attachment mechanism (element 163, fig. 6d, 6e, 6f) is mounted to a bottom of the assisted perception module in a top mounting configuration such that the assisted perception module is positioned on top of a brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a, so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 6, Donato teaches wherein the attachment mechanism comprises a flexible compliant groove built into the housing and the assisted perception module attaches to the helmet by the groove sliding over the brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0218]: if the helmet already has a rigid peak, the front part 65 a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a. so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 8, Donato teaches wherein the attachment mechanism comprises a physical integration on the helmet ([0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0207]: a helmet provided with an anchoring device 65 is shown in greater detail in FIG. 6d), wherein the front portion of the housing is integrated with a front of the helmet and contains the one or more sensors and the at least one of the one or more output devices ([0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet).
Regarding claim 9, Donato teaches wherein the one or more sensors capture sensor data ([0059]: typically the video signal that originates from the infrared thermal camera installed on the mobile station), the one or more sensors comprising at least one of: a thermal imaging camera (TIC) ([0059]: typically the video signal that originates from the infrared thermal camera installed on the mobile station), a camera ([0046]: at least one video camera for acquiring environmental images), a seismic sensor, a gas detector, a barometer, a thermometer ([0099]: there are additional connections for including a GPS signal or the measurement of sensors on the mobile station in order to detect environmental characteristics such as temperature; [0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet), a pressure sensor ([0099]: there are additional connections for including a GPS signal or the measurement of sensors on the mobile station in order to detect environmental characteristics such as...pressure; [0041]: The mobile stations are of different types. and as will become better apparent hereinafter, they can be mounted on a helmet), a spectrometer, a heart rate sensor, a blood pressure monitor, a GPS tracker ([0099]: there are additional connections for including a GPS signal; [0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet), a speedometer, and an accelerometer, wherein the one or more assisted perception engines generate enhanced data from the sensor data ([0267]: By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided), and wherein the at least one of the one or more output devices comprises a head up (HUD) display to display the enhanced data to the user ([0091]: Fig. 3a illustrates the electrical connections of the various components of the electronic processing circuit in the case in which the mobile station is a helmet; the same figure also illustrates an optional PC block 36, for processing performed directly at the station; [0267]: By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided).
Regarding claim 11, Donato teaches wherein the side portion is one of: located adjacent to side or rear of the helmet (Fig. 6d; [0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c), integrated with the helmet ([0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels), worn by the user ([0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels), or located remote from the user ([0072]: or finally from a remotely located video camera, i.e., a video camera that sends its signal over fiber optics and makes it available at another terminal of the surveillance system where there is A, who would otherwise not have access to these video images).
Regarding claim 22, Donato teaches a method of implementing an assisted perception module (abstract), comprising: 
attaching, through an attachment mechanism (supporting structure or adaptor 65, fig. 6d), the assisted perception module (mobile station) to a helmet ([0041]: The mobile stations … can be mounted on a helmet; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c; [0207]: a helmet provided with an anchoring device 65 is shown in greater detail in FIG. 6d); and
modular components (display means, communication means such as audio/video transmitter/receiver, video camera, fig. 6d) of the assisted perception module (mobile station; [0269]: stations comprising video cameras, display means and means for transmission/reception; [0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet, on vehicles such as cars, trucks, aircraft, on autonomous self-propelled robots, or on handheld portable systems; [0043]: The distinction into two blocks is purely an example; actually, every station is built according to a modular structure, in which the various components are removable and interchangeable in their arrangement, depending on the particular type of station in which they are mounted; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c; [0204]: The battery 37, the audio/video transmitter/receiver, the digital audio/video recorder (or alternatively a microcomputer) and any balancing weights, depending on the number of components that are present on the front support 65a, are mounted on the rear support; preferably, the communication means (designated by the reference numeral 66 in FIG. 6) are mounted on the rear support 65b; [0224]: display is integrated with a  support 170 and comprises, on two opposite side walls 172, respective guides 171. The guides 171 consist of linear slots, but it is equally possible to provide grooves or other guiding means capable of allowing a combined rotary and translational motion of the display 170 with respect to the peak 68 and the frame 163), comprising a front portion (display means comprising elements 170, 171, and 172, fig. 6d) and side portion (communication means mounted on the rear support 65b, fig. 6d), wherein the front portion is located over an eye of a user (fig. 6d; [0161]: Since the display is close to the eyes. in order to limit the negative effect of electromagnetic emission on the eyes, a screen (not shown in the figures) is optionally interposed which has an integrated mesh of conducting material that allows to limit the electromagnetic stress affecting the eyes of the user; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint) and the side portion is located adjacent to sides or rear of the helmet (communication means mounted on the rear support 65b, fig. 6d; [0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c), or integrated therewith ([0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels), the modular components including: 
one or more sensors (video camera 169, fig. 6d) located in either the front portion or the side portion to collect information about an environment as sensor data ([0146]: According to what is shown in Fig. 4a, the video cameras 42 (IR) and 41 (VIS) are mounted on the station in perpendicular acquisition directions, while the video camera 43 (1 2) is mounted in an acquisition direction that lies at right angles to the plane on which the other two video cameras are arranged; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167); 
one or more processors (microcomputer) located in the side portion and coupled to the one or more sensors ([0204]: The battery 37, the audio/video transmitter/receiver, the digital audio/video recorder (or alternatively a microcomputer) and any balancing weights, depending on the number of components that are present on the front support 65a, are mounted on the rear support; preferably, the communication means (designated by the reference numeral 66 in FIG. 6) are mounted on the rear support 65b), wherein the one or more processors execute one or more assisted perception engines that process the sensor data from the one or more sensors into enhanced characterization data ([0094]: The input signals of the unit 31 are routed toward the various components of the electronic circuit. In the embodiment of FIG. 3a, the first video signal 34 is routed toward an amplifier block 38, which is connected to the PIP circuit 27, to the computer 36 and to the encoder 25a; [0095]: The unit 31 is further connected to the computer 36 in order to send the second video signal 35 directly to the computer 36 and to send the processed signal back to the unit 31 for local use; [0097]: Finally, the decoder 26a is connected both to the PIP circuit (in order to superimpose the received image and the image encoded in the first video signal 34) and to the computer 36 (in order to perform further processing). The PIP circuit 27 receives in input the PIP control signal 33 from the unit 31 and an additional control signal from the computer 36; [0098]: Finally, the computer 36, or as an alternative the PIP circuit, is connected to the image recording means 28a and 28b in order to store the first video signal 34 after the processing of the computer 36 or the video signal 27a that is output by the PIP circuit 27; the video signal passes through the digital recorder and is resent to the display located in the front part of the helmet; [0267]: integration allows a user provided with a UMTS terminal to use the information received from the surveillance system, allowing to identify escape routes in case of fire or disaster and to have communication messages regarding the actions to be taken. By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided); and 
one or more output devices (display 170) located in the front portion to electronically communicate the enhanced characterization data to the user ([0161]: Since the display is close to the eyes. in order to limit the negative effect of electromagnetic emission on the eyes, a screen (not shown in the figures) is optionally interposed which has an integrated mesh of conducting material that allows to limit the electromagnetic stress affecting the eyes of the user; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0217]: The display 170 can be connected directly to the video camera or, as an alternative, to an additional connector provided on the video camera supporting means 167; [0235]: The image received from the mobile station is displayed with a PIP system on the picture of one's own video camera, which is always present, as shown for example in FIG. 4d. This allows to never lose sight of what is in front of the user who is operating in emergency conditions, and to have additional information available, displayed with the picture-in-picture system and therefore superimposed on one's own picture), wherein at least one of the one or more output devices protrudes from the front portion of the housing in front of the user's eye (fig. 6d shows display 170 protrudes from the front portion in front of the user’s eye; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint).
However, Donato does not explicitly teach a housing to integrate modular components having a front portion and a side portion.
Szabo, related generally to situational awareness systems (abstract), teaches a housing to integrate modular components having a front portion (fig. 14, 1806) and a side portion (fig. 14,1804; Fig. 15 showing housing 1812 wrap around the helmet 1802; Fig. 14 showing flap 1806 being in the front of the housing; [0191]: helmet 1802... imaging modules 1804; [0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence, imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802; [0193]: flap structure 1806 may include a display such as a flip-down display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing of Szabo with the assisted perception module of Donato because such a system improves releasable attachment to a helmet ([0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence, imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802).
Regarding claim 23, Donato teaches further comprising mounting the attachment mechanism (supporting structure or adaptor 65 at 163b) to the respective elements by at least one of: 
a side under mounting configuration such that the assisted perception module is positioned under a brim (element 68, fig. 6d; [0208]: peak 68; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the respective helmets (Fig. 6a, 6d; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65a, so that they can be lowered or raised by the user in order to allow direct vision); 
a top mounting configuration such that the assisted perception module is positioned on top of the brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the respective helmets (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a, so that they can be lowered or raised by the user in order to allow direct vision); 
a horizontal slide-in rail in which a module clip on the assisted perception module slides over a helmet clip rigidly attached on the helmet; 
a flexible compliant groove configuration, the groove built into the housing such that the groove slides over the brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0218]: if the helmet already has a rigid peak, the front part 65 a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the respective helmets (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a. so that they can be lowered or raised by the user in order to allow direct vision); 
physically integrating the front portion of the housing with a front of the helmet ([0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0207]: a helmet provided with an anchoring device 65 is shown in greater detail in FIG. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet), and wherein the side portion of the housing is integrated with the helmet ([0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels), worn by the user ([0092]: A supporting unit 31 is mounted on the rear part of the helmet and has in input a plurality of signals that arrive from the front part of the helmet; video cameras, displays, and a control box are in fact mounted on the front part of the helmet in order to select the channels), or located remote from the user ([0072]: or finally from a remotely located video camera, i.e., a video camera that sends its signal over fiber optics and makes it available at another terminal of the surveillance system where there is A, who would otherwise not have access to these video images).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of Arbouzov (US 2015/0302654).
Regarding claim 2, Donato teaches wherein the attachment mechanism is positioned onto a brim of the helmet to removably attach the assisted perception module to the helmet ([0162]: Moreover, in mobile and fixed stations there are advantageously removable modules for expanding the viewing field of the user; [0237]: the display is of the FOLED type integrated in the peak and is optionally removable and interchangeable with a normal peak). 
However, neither Donato nor Szabo, explicitly teach a clip placed in a clamp position. 
Arbouzov, related generally to head mounted smart devices (abstract), teaches a clip placed in a clamp position ([0028]: The attachment clip can take many forms apart from that illustrated, for example a screw, tie, bracket, clamp; [0029]: helmet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the attachment mechanism of Arbouzov with the assisted perception module of Donato and Szabo because such a system improves attachment rigidity and strength ([0028]: In some implementations, the attachment clip 108 (and/or various components that can make up the attachment clip 108) can be configured of one or more of plastic or of any other sufficiently rigid and strong material such as metal, ceramic, etc.).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of Tzvieli et al. (US 2019/0231261, hereinafter Tzvieli).
Regarding claim 3, the combination of Donato and Szabo do not explicitly teach wherein the attachment mechanism comprises a spring-loaded connector. 
Tzvieli, related generally to head mounted cameras (abstract), teaches wherein the attachment mechanism comprises a spring-loaded connector ([0048] inward-facing head-mounted cameras 173 and 174 pointed at the forehead, a spring 175 configured to apply force that holds the clip-on device 170 to the frame 176). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spring connection of Tzvieli with the assisted perception module of Donato and Szabo because such a system improves connection by permitting easy secure and release mechanisms that may be used multiple times ([0044]: In some embodiments. the head-mounted cameras may be physically coupled to the frame using a clip-on device configured to be attached/detached from a pair of eyeglasses in order to secure/release the device to/from the eyeglasses, multiple times).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of Celona et al. (US 2011/0239354, hereinafter Celona).
Regarding claim 7, the combination of Donato and Szabo do not explicitly teach wherein the attachment mechanism comprises a horizontal slide-in rail in which a module clip on the assisted perception module slides over a helmet clip rigidly attached on the helmet. 
Celona, related generally to helmet mounting devices (abstract), teaches wherein the attachment mechanism comprises a horizontal slide-in rail ([0042]: The user may adjust the horizontal position of the attached optical device 512 in the left and right direction by releasing the lever 558...the user may freely move the slide carriage 536 left and right along the rails 556 of the sliding arm 544 to position the optical device 512 in the desired left/right position) in which a module clip on the assisted perception module slides over a helmet clip rigidly attached on the helmet ([0026]: The connection bracket 504 couples to the helmet 508 utilizing a mechanical fastener 516 such as a threaded fastener or the like. Also, a pair of laterally spaced-apart front hook members 578 may be used to engage the brim of the helmet 508, thereby providing three points of attachment of the connection bracket 504; [0045]: The helmet interface assembly 546 also includes a mounting shoe receiver 564 and a lever 562. The mounting shoe receiver 564 has a channel 710 for receiving a first interface 712. Once the first interface 712 is inserted into the channel 710 it is secured to the mounting shoe receiver 564 via fasteners 714. When the optical device 512 is secured to the mounting shoe receiver 564 the first interface 712 provides power to the optical device 512 through the electrical contacts (not shown) of its mounting shoe (not shown). The optical device 512 is secured to the interface assembly 546 by releasing the lever 562, inserting the mating mounting shoe (not shown) of the optical device 512 into the mounting shoe receiver 564 and closing the lever 562. To remove the optical device 512 from the mounting shoe receiver 564 the user releases the lever 562 and slides the mounting shoe (not shown) from the mounting shoe receiver 564. The first interface 712 has contacts 716 electrically coupled to the power supply 400 and providing power to an attached optical device 512; [0052]: Referring now to FIGS. 18-19, there appears a third embodiment the modular mounting shoe assembly 200, which may be mounted to a helmet mount system...secured via mechanical fasteners 206, such as...clips). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounting attachment mechanisms of Celona with the assisted perception module of Donato and Szabo because such a system improves connection by providing simple connection and interchange ([0002]: it will be recognized that the mounting system is equally applicable to any type of mounting system which can be used to provide power or a data signal to and from multiple items, wherein the items can readily be connected, disconnected and interchanged).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of De Wind et al. (US 2018/0029534, hereinafter De Wind).
Regarding claim 10, Donato teaches an integrated mechanical retraction mechanism that moves the at least one of the one or more output devices into and out of the user's field of view ( [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0214]: Optionally, the anchoring elements 163a and 163b comprise grub screws (screws which have a retractable ball on one end) 165, which can engage the display or the supporting structure of the display 170 in order to lock its position).
However, the combination of Donato and Szabo do not explicitly teach an electro-mechanical retraction mechanism. 
De Wind, related generally to display modules (abstract), teaches an electromechanical retraction mechanism ([0008]: The video display screen may be manually pulled or extended or retracted or may be electronically or automatically extended or retracted (such as by a motorized action or by a spring action; [0076]: The display screen and frame may be manually movable along the rods or members and/or may be electronically driven or moved (and preferably under microprocessor control) via a drive motor or the like, as discussed below. Optionally, the display screen and frame may be movable or slidable or extendable/retractable via a moving mechanism or drive mechanism). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automatic retraction mechanism of De Wind with the assisted perception module of Donato and Szabo because such a system improves retraction by providing a smooth transition between starting and stopping ([0099]: Optionally, the motor may be otherwise controlled, such as via software or ASICs or the like, or the motor may comprise a stepper motor or the tike, to move the display screen and to preferably provide a smooth transition during starting and stopping of the movement of the display screen in either direction).


Claim(s) 12, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of Perez et al. (US 2013/0050432, hereinafter Perez).
Regarding claim 12, Donato teaches an assisted perception platform (helmet with a mobile station, [0200]), comprising: 
one or more wireless assisted perception modules ([0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0013]: providing a helmet for surveillance of critical areas that is of the modular type and in which the components can be inserted in an integrated system that allows users to share a greater amount of information), each of the one or more assisted perception modules comprising: 
an attachment mechanism  (supporting structure or adaptor 65, fig. 6d) to attach the assisted perception module (mobile station) to different user helmet styles, makes, and models ([0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet; [0219]: The fact that mounting on the helmet is not direct but occurs preferably by means of an adaptor is due to the convenience of being able to better adapt the vision system (video cameras, display, transceiver device and battery) to any type of helmet without the need to provide a complete helmet unit); 
the attachment mechanism holding modular components ([0041]: The mobile stations are of different types, and as will become better apparent hereinafter, they can be mounted on a helmet, on vehicles such as cars, trucks, aircraft, on autonomous self-propelled robots, or on handheld portable systems; [0043]: The distinction into two blocks is purely an example; actually, every station is built according to a modular structure, in which the various components are removable and interchangeable in their arrangement, depending on the particular type of station in which they are mounted; [0202]: The mobile station is mounted on a helmet by means of a supporting structure or adaptor 65 that comprises a front support 65a, a rear support 65b, and a connector that is external to the helmet 65c; [0204]: The battery 37, the audio/video transmitter/receiver, the digital audio/video recorder (or alternatively a microcomputer) and any balancing weights, depending on the number of components that are present on the front support 65a, are mounted on the rear support; preferably, the communication means (designated by the reference numeral 66 in FIG. 6) are mounted on the rear support 65b; [0224]: display is integrated with a  support 170 and comprises, on two opposite side walls 172, respective guides 171. The guides 171 consist of linear slots, but it is equally possible to provide grooves or other guiding means capable of allowing a combined rotary and translational motion of the display 170 with respect to the peak 68 and the frame 163), the modular components comprising:
a thermal imaging camera (TIC) (video camera 169, fig. 6d) carried by the user to collect thermal images of an incident ([0059]: typically the video signal that originates from the infrared thermal camera installed on the mobile station; [0146]: According to what is shown in Fig. 4a, the video cameras 42 (IR) and 41 (VIS) are mounted on the station in perpendicular acquisition directions, while the video camera 43 (1 2) is mounted in an acquisition direction that lies at right angles to the plane on which the other two video cameras are arranged; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167); 
a processor (microcomputer) coupled to the TIC, wherein the processor executes one or more assisted perception engines ([0051]: radiation detected by the video camera is derived by reflection from the light emitted by an external source that illuminates the observed objects. In the case of low brightness. the detected radiation is amplified with an image intensifier; [0135]: control of traversal by the mobile station or of the focus of the video cameras of the fixed station PK from which the mobile station receives the picture, in order to improve the visibility of the area of interest; [0152]: A lens with an optical zoom and adjustable focus (48a, 48b. 48c), both preferably motorized, is mounted in front of each video camera so as to be able to scale appropriately the size of the picture and allow the perfect overlap of images of different spectral domains. For this purpose it is possible to take a common reference (FIG. 4 b) that allows to calibrate appropriately the size of the images and accordingly the appropriate; [0094]: The input signals of the unit 31 are routed toward the various components of the electronic circuit. In the embodiment of FIG. 3a, the first video signal 34 is routed toward an amplifier block 38, which is connected to the PIP circuit 27, to the computer 36 and to the encoder 25a; [0095]: The unit 31 is further connected to the computer 36 in order to send the second video signal 35 directly to the computer 36 and to send the processed signal back to the unit 31 for local use; [0097]: Finally, the decoder 26a is connected both to the PIP circuit (in order to superimpose the received image and the image encoded in the first video signal 34) and to the computer 36 (in order to perform further processing). The PIP circuit 27 receives in input the PIP control signal 33 from the unit 31 and an additional control signal from the computer 36; [0098]: Finally, the computer 36, or as an alternative the PIP circuit, is connected to the image recording means 28a and 28b in order to store the first video signal 34 after the processing of the computer 36 or the video signal 27a that is output by the PIP circuit 27; the video signal passes through the digital recorder and is resent to the display located in the front part of the helmet; [0267]: integration allows a user provided with a UMTS terminal to use the information received from the surveillance system, allowing to identify escape routes in case of fire or disaster and to have communication messages regarding the actions to be taken. By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided);
a display device (display 170) in a line of sight of the user to electronically receive the images from the processor and to display the images as augmented reality images ([0191]: Fig. 3a illustrates the electrical connections of the various components of the electronic processing circuit in the case in which the mobile station is a helmet; the same figure also illustrates an optional PC block 36, for processing performed directly at the station; [0267]: By means of software managed by a control center, it is in fact possible to display an escape route or at least indicate the location of fires or dangerous areas to be avoided; [0161]: Since the display is close to the eyes. in order to limit the negative effect of electromagnetic emission on the eyes, a screen (not shown in the figures) is optionally interposed which has an integrated mesh of conducting material that allows to limit the electromagnetic stress affecting the eyes of the user; [0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0217]: The display 170 can be connected directly to the video camera or, as an alternative, to an additional connector provided on the video camera supporting means 167; [0235]: The image received from the mobile station is displayed with a PIP system on the picture of one's own video camera, which is always present, as shown for example in FIG. 4d. This allows to never lose sight of what is in front of the user who is operating in emergency conditions, and to have additional information available, displayed with the picture-in-picture system and therefore superimposed on one's own picture); and 
a command and control interface displayed on a portable device located in proximity to the incident but remote from the one or more assisted perception modules ([0040]: Said fiber-optic system can be connected to a control center 14, which has processing and supervision functions, and to a mobile processing center 15, which is typically mounted on a vehicle. Each station can communicate bidirectionally with any other fixed or mobile station; [0072]: or finally from a remotely located video camera, i.e., a video camera that sends its signal over fiber optics and makes it available at another terminal of the surveillance system where there is A. who would otherwise not have access to these video images),
the command and control interface in wireless communication with the one or more assisted perception modules through the portable device to enable a person of authority to manage the incident by receiving and displaying the enhanced characterization images from the one or more assisted perception modules ([0064]: The wireless communication frequencies are centered around different carriers; [0244]: The communication means 66 are preferably of the detachable type; in particular, they consist of a transceiver unit of the UMTS type, which can be easily removed and used separately for multimedia and ordinary mobile telephone applications; [0254]: the pictures acquired by the operator Mh can be transmitted on the channel Φhj to a remote computer, processed and resent to the operator Mh at the reception frequency; [0072]: The PIP circuit, which is preferably present only on mobile stations, allows to arrange side by side and/or display by superimposing on the same display images that arrive from different viewpoints, in which the main image is preferably generated by the video camera of the mobile station of the user A while the superimposed image can originate from the same monitored environment by means of a wireless communication that originates directly from a fixed station arranged in the vicinity of the user A. or originates from another user B who is also in the vicinity of A and also has a similar mobile station, or finally from a remotely located video camera, i.e., a video camera that sends its signal over fiber optics and makes it available at another terminal of the surveillance system where there is A. who would otherwise not have access to these video images), and by transmitting commands back to the one or more assisted perception modules ( [0064]- The wireless communication frequencies are centered around different carriers; [0254]: the pictures acquired by the operator Mh can be transmitted on the channel Φhj to a remote computer, processed and resent to the operator Mh at the reception frequency). 
Donato does not explicitly teach a housing mounted to the attachment mechanism; including an edge enhancement engine to process the thermal images into enhanced characterization images that enhance edges of objects and declutters information in the thermal images. 
Szabo, related generally to situational awareness systems (abstract), teaches a housing mounted to the attachment mechanism ([0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence, imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing of Szabo with the assisted perception module of Donato because such a system improves releasable attachment to a helmet ([0192]: Wearable imaging device 1700 may include imaging components 1810 disposed in a housing, such as housing 1812. In some embodiments, housing 1812 may include clamps, clips, suction cups, or other suitable attachment mechanisms to releasably attach housing 1812, and hence. imaging components (e.g., infrared imaging modules 100), to a suitable wearable mounting structure such as helmet 1802). 
Perez, related generally to a mixed reality display device (abstract), teaches including an edge enhancement engine to process the thermal images into enhanced characterization images that enhance edges of objects ([0068]: infrared; [0222]: One or more enhancement techniques may be applied. In one approach, the objects are visually enhanced by highlighting the edges of the objects) and declutters information in the images ([0158]: In step 568, one or more processors of the augmented reality system determine one or more objects of interest to a user in the current user focal region. By identifying the objects of interest to a user, more relevant information may be targeted to a user, and the display view decluttered). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the enhanced processing of Perez with the assisted perception module of Donato and Szabo because such a system improves focus ([0222]: a real or virtual object which is accelerating may have its edges enhanced by highlighting which tracks the object as it increases in speed. In another example, a sharp virtual outline of the edges of an object may be tracked at a focal distance the user has better focusing ability at while the object is still out of focus).
Regarding claim 16, Donato teaches wherein the attachment mechanism (supporting structure or adaptor 65 at 163b) is mounted to a top of the assisted perception module (mobile station comprising display means such as 170, 171 and 172 as shown in fig. 6d) in a side under mounting configuration such that the assisted perception module is positioned under a brim (element 68, fig. 6d; [0208]: peak 68; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a, 6d; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65a, so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 17, Donato teaches wherein the attachment mechanism (element 163, fig. 6d, 6e, 6f) is mounted to a bottom of the assisted perception module in a top mounting configuration such that the assisted perception module is positioned on top of a brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a, so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 18, Donato teaches wherein the attachment mechanism comprises a flexible compliant groove built into the housing and the assisted perception module attaches to the helmet by the groove sliding over the brim (Fig. 6d; [0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0218]: if the helmet already has a rigid peak, the front part 65 a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet) of the helmet (Fig. 6a; [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0222]: the two displays are mounted so that they can rotate on the front support 65 a. so that they can be lowered or raised by the user in order to allow direct vision).
Regarding claim 20, Donato teaches wherein the attachment mechanism comprises a physical integration on the helmet ([0200]: FIG. 6a illustrates a mobile station on a helmet 60. As explained previously, a first transparent display 61 is mounted in the foreground with respect to the user's viewpoint, and a second display 62 (for example LCD or FOLED) is mounted in the background with respect to the user's viewpoint; [0207]: a helmet provided with an anchoring device 65 is shown in greater detail in FIG. 6d), wherein the front portion of the housing is integrated with a front of the helmet and contains the one or more sensors and the AR display ([0208]: The front part 65a of the anchoring device comprises a front adapter 68, which substantially has the shape of a rigid peak which, when fitted on the helmet, protrudes substantially at right angles to the front region of the helmet. The adapter 68, also termed "peak" herein, comprises an undercut 65d, while the rear adapter 65b comprises an undercut 65e; [0216]: The means for supporting the video camera 167 are fixed to the bridge 162 and preferably comprise at least one hermetic front connector 167a for electronic connection to a video camera, at least one hermetic rear connector 167b for the wired electronic connection of the video camera, of the display and of the control circuit to the battery (which is mounted on the rear part 65b of the anchoring device), and finally a dovetail joint 167c for mechanical fixing of the video camera 169 to the support 167; [0218]: if the helmet already has a rigid peak, the front part 65a of the anchoring device does not comprise a peak but comprises only a frame that is similar to the frame 163 that can be fastened to the peak of the helmet).
Regarding claim 21, Donato teaches an integrated retraction mechanism that moves the display device into and out of the user's field of view ( [0213]: The anchoring elements 163a and 163b are arranged at the opposite ends of the bridge 162 and are suitable to be inserted slidingly on the peak 68 by means of hooks 164a and 164b. The anchoring elements furthermore comprise respective flanges, which are directed downward or substantially at right angles to the peak 68 and comprise pivots 168a, 168b, in order to support rotatably at least one display 170; [0214]: Optionally, the anchoring elements 163a and 163b comprise grub screws (screws which have a retractable ball on one end) 165, which can engage the display or the supporting structure of the display 170 in order to lock its position).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, in view of Perez, and further in view of Kritzler et al. (US 2018/0012470, hereinafter Kritzler).
Regarding claim 13, the combination of Donato, Szabo, and Perez do not explicitly teach wherein the one or more wireless assisted perception modules include a near-field communication device (NFC) to uniquely identify each helmet. 
Kritzler, related generally to personal protective equipment monitoring system (abstract), teaches wherein the one or more wireless assisted perception modules include a near-field communication device (NFC) to uniquely identify each helmet ([0034]: any of wireless transmission devices 110(1 )-110(4) may be a device configured to transmit wireless signals in accordance with an NFC protocol; [0039]: As with the PPE items 108, an identifier included in a wireless signal received from the wireless transmitting device 1 12 may uniquely identify...a particular piece of equipment located at the workstation 106, or a type of equipment located at the workstation 106...e.g., a character string representative of a name and/or location of the workstation 106 or equipment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the equipment identification of Kritzler with the assisted perception platform of Donato, Szabo and Perez because such a system improves safety ([0015]: For example, a wireless signal emitted by a particular wireless transmitting device may include an identifier that uniquely identifies a particular PPE item (e.g., safety googles assigned to Worker A). In this manner, wireless transmitting devices may be used to identify PPE items that are personalized for a particular worker, and thereby identify, as will be described in more detail later in this disclosure, instances in which a worker may be utilizing the proper type of PPE item. but an improper specific PPE item that is not tailored to that particular worker).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, in view of Perez, and further in view of Arbouzov (US 2015/0302654).
Regarding claim 14, Donato teaches wherein the attachment mechanism is positioned onto a brim of the helmet to removably attach the assisted perception module to the helmet ([0162]: Moreover, in mobile and fixed stations there are advantageously removable modules for expanding the viewing field of the user; [0237]: the display is of the FOLED type integrated in the peak and is optionally removable and interchangeable with a normal peak). 
However, neither Donato, nor Szabo, nor Perez , explicitly teach a clip placed in a clamp position. 
Arbouzov, related generally to head mounted smart devices (abstract), teaches a clip placed in a clamp position ([0028]: The attachment clip can take many forms apart from that illustrated, for example a screw, tie, bracket, clamp; [0029]: helmet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the attachment mechanism of Arbouzov with the assisted perception module of Donato, Szabo and Perez because such a system improves attachment rigidity and strength ([0028]: In some implementations, the attachment clip 108 (and/or various components that can make up the attachment clip 108) can be configured of one or more of plastic or of any other sufficiently rigid and strong material such as metal, ceramic, etc.).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, and further in view of Tzvieli et al. (US 2019/0231261, hereinafter Tzvieli).
Regarding claim 15, the combination of Donato, Szabo and Perez do not explicitly teach wherein the attachment mechanism comprises a spring-loaded connector. 
Tzvieli, related generally to head mounted cameras (abstract), teaches wherein the attachment mechanism comprises a spring-loaded connector ([0048] inward-facing head-mounted cameras 173 and 174 pointed at the forehead, a spring 175 configured to apply force that holds the clip-on device 170 to the frame 176). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spring connection of Tzvieli with the assisted perception module of Donato, Szabo and Perez because such a system improves connection by permitting easy secure and release mechanisms that may be used multiple times ([0044]: In some embodiments. the head-mounted cameras may be physically coupled to the frame using a clip-on device configured to be attached/detached from a pair of eyeglasses in order to secure/release the device to/from the eyeglasses, multiple times).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, in view of Perez, and further in view of Celona et al. (US 2011/0239354, hereinafter Celona).
Regarding claim 19, the combination of Donato, Szabo and Perez do not explicitly teach wherein the attachment mechanism comprises a horizontal slide-in rail to attaches the assisted perception module directly to a rigidly attached clip on the user’s helmet. 
Celona, related generally to helmet mounting devices (abstract), teaches wherein the attachment mechanism comprises a horizontal slide-in rail ([0042]: The user may adjust the horizontal position of the attached optical device 512 in the left and right direction by releasing the lever 558...the user may freely move the slide carriage 536 left and right along the rails 556 of the sliding arm 544 to position the optical device 512 in the desired left/right position) to attaches the assisted perception module directly to a rigidly attached clip on the user’s helmet ([0026]: The connection bracket 504 couples to the helmet 508 utilizing a mechanical fastener 516 such as a threaded fastener or the like. Also, a pair of laterally spaced-apart front hook members 578 may be used to engage the brim of the helmet 508, thereby providing three points of attachment of the connection bracket 504; [0045]: The helmet interface assembly 546 also includes a mounting shoe receiver 564 and a lever 562. The mounting shoe receiver 564 has a channel 710 for receiving a first interface 712. Once the first interface 712 is inserted into the channel 710 it is secured to the mounting shoe receiver 564 via fasteners 714. When the optical device 512 is secured to the mounting shoe receiver 564 the first interface 712 provides power to the optical device 512 through the electrical contacts (not shown) of its mounting shoe (not shown). The optical device 512 is secured to the interface assembly 546 by releasing the lever 562, inserting the mating mounting shoe (not shown) of the optical device 512 into the mounting shoe receiver 564 and closing the lever 562. To remove the optical device 512 from the mounting shoe receiver 564 the user releases the lever 562 and slides the mounting shoe (not shown) from the mounting shoe receiver 564. The first interface 712 has contacts 716 electrically coupled to the power supply 400 and providing power to an attached optical device 512; [0052]: Referring now to FIGS. 18-19, there appears a third embodiment the modular mounting shoe assembly 200, which may be mounted to a helmet mount system...secured via mechanical fasteners 206, such as...clips). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounting attachment mechanisms of Celona with the assisted perception module of Donato, Szabo and Perez because such a system improves connection by providing simple connection and interchange ([0002]: it will be recognized that the mounting system is equally applicable to any type of mounting system which can be used to provide power or a data signal to and from multiple items, wherein the items can readily be connected, disconnected and interchanged).


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato, in view of Szabo, in view of Olita et al. (US 2003/0122958, hereinafter Olita), in view of Larsen et al. (US 2016/0187969, hereinafter Larsen), and further in view of Gokay et al. (US 2016/0097857, hereinafter Gokay).
Regarding claim 24, Donato does not explicitly teach further comprising implementing the housing with a heat resistant material, and providing the assisted perception module with a rechargeable battery, a USB port, a laser pointer, and buttons.
Olita, related generally to helmet mounted thermal imaging systems (abstract), teaches implementing the housing with a heat resistant material ([0029]: The front enclosure 18, rear enclosure 20 and battery door 56 are preferably molded and fabricated from a synthetic plastic material having high heat, flame and chemical resistance and excellent mechanical properties in order to construct the compact and protective housing 16 for the camera assembly 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing of Olita with the assisted perception module of Donato and Szabo because such a system improves protection of components mounted on the helmet ([0009]: The present system comprises a thermal imaging camera assembly having a single eyepiece display flexibly coupled thereto, a protective housing for the camera assembly and a specially adapted mounting bracket assembly for releasably stationing the camera assembly and its protective housing in a central position on the helmet).
Larsen, related to head mounted displays (abstract), teaches and providing the assisted perception module with a rechargeable battery ([0112]: the head mounted display 102 can have a battery 1007 that is rechargeable), a USB port ([0123]: The I/O bridge 1110 also connects to six Universal Serial Bus (USB) 2.0 ports 1116), and buttons ([0120]: Input buttons/sensors 1031 are included to provide an input interface for the user. Any of various kinds of input interfaces may be included, such as buttons). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rechargeable battery and interfaces of Larsen with the assisted perception module of Donato, Szabo and Olita because such a system improves ease of use by avoiding extra power cords and facilitates communication ([0112]: the head mounted display 102 can have a battery 1007 that is rechargeable, so as to avoid extra power cords; [0120]: Input buttons/sensors 1031 are included to provide an input interface for the user. Any of various kinds of input interfaces may be included, such as buttons, gestures, touchpad. joystick, trackball, etc. An ultra-sonic communication module 1033 may be included in the head mounted display 102 for facilitating communication with other devices via ultra-sonic technologies).
Gokay, related generally to targeting and rangefinding devices (abstract), teaches a laser pointer ([0046]: The targeting module (500) may include a...laser pointer (535); para [0045]- integrated targeting device...a helmet display). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laser pointer of Gokay with the assisted perception module of Donato, Szabo, Olita and Larsen because such a system improves object detection by allowing a user to point out a particular object ([0054]: In operation, a user may use the laser pointer to point out a particular target).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612